Citation Nr: 1410869	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-15 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $3,000.00 to include the matter of whether the request for a waiver was timely.



ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from August 2000 to July 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Committee on Waivers and Compromises in St. Paul, Minnesota and the Debt Management Center in Fort Snelling, Minnesota, which denied a waiver of recovery of overpayment of VA benefits in the amount of $3000.00, on the basis that a timely request for a waiver of overpayment of VA benefits was not submitted. 

A review of the Virtual VA paperless claims processing system includes notice letters dated from February 2010 to July 2010 regarding overpayment of various education benefits.  Other documents are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not include any documents.    

The issue of entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $3,000.00, on the merits, is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The Veteran received an overpayment of educational benefits in the amount of $3,000.00.

2. The Veteran was notified of his indebtedness on February 18, 2010.

3. On November 2, 2010, the RO notified the Veteran by letter that his request for a waiver of his education debt was approved.  

4. On November 2, 2010, the Committee on Waivers and Compromises granted the Veteran's waiver of overpayment of educational benefits in the amounts of $67.09 and $3,684.00.  

5. The overpayment of educational benefits in the amounts of $67.09 and $3,684.00 are related to the same Fall 2009 school semester as the overpayment of educational benefits in the amount of $3,000.00.

6. Affording the Veteran all reasonable doubt, the Board finds that he filed a waiver of overpayment of educational benefits in the amount of $3,000.00 within 180 days after notice of the indebtedness was sent on February 18, 2010.


CONCLUSION OF LAW

The request for a waiver of recovery of overpayment of VA benefits in the amount of $3,000.00 was timely.  38 U.S.C.A. § 5302(a) (West 2002 & Supp. 2013); 38 C.F.R. § 1.963(b)(2) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

In this regard, the Board observes that Chapter 53 of Title 38 of the United States Code governs claims for waiver of recovery of a debt owed to VA and provides specific notice and duty to assist provisions.  The provisions of the VCAA, 38 U.S.C.A. § 5100  et seq., on the other hand, are relevant to a different chapter of Title 38.  See Barger v. Principi, 16 Vet. App. 132 (2002) (noting that the duties specified in the VCAA are not applicable to requests for a waiver of overpayment). Accordingly, the provisions of the VCAA do not apply to this appeal.  In any event, in light of the favorable decision as to the question of whether the Veteran filed a timely waiver of recovery of overpayment, any deficiency as to VA's duty to notify is deemed nonprejudicial and need not be further considered.

Timeliness of Waiver Request

By way of history, the record reveals that in June 2009 the Veteran was found to be eligible for an approved program of education or training under Chapter 33 Post-9/11 GI Bill beginning on August 1, 2009.  An advanced payment of $3,000.00 was made on October 2, 2009.  On February 18, 2010 the Veteran received notice from VA that he had an overpayment of educational benefits in the amount of $3,000.00.  In October 2010 the Committee on Waivers and Compromises in St. Paul, Minnesota and the Debt Management Center in Fort Snelling, Minnesota denied a waiver of recovery of overpayment of VA benefits in the amount of $3000.00, based on the determination that the Veteran did not submit a timely request for a waiver of overpayment of VA education benefits.

Under the applicable regulations, a request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting the waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).

The Board finds that the weight of the evidence supports a finding that the Veteran's request for waiver was received by VA within the 180-day period following his notification of indebtedness.  The Veteran contends that he did submit his waiver in a timely manner because he sent it immediately after VA informed him that he could request a waiver of overpayment if he was having financial hardship.  He explained that the overpayment of debt started in September 2009 when his workload increased and he could not attend his scheduled classes.  See October 2010 notice of disagreement.  The Veteran further elaborated that he had multiple debts related to the same school semester and believed the filing of one waiver for all debts would be sufficient.  He stated that VA initially confirmed that his waiver for an overpayment was received and approved, however a misunderstanding subsequently arose as he had multiple debts and VA determined that his second request for an overpayment of $3,000.00 was untimely.  See May 2011 Form 9 Appeal.  

The Board finds the Veteran's statements are credible as they are consistent with the other evidence of record.  First, the Veteran had three overpayments of education benefits in the amounts of $3,000.00, $3,684.00, and $67.09.  Second, all three overpayments arose from the same Fall 2009 school semester.  Third, on November 2, 2010, the Committee on Waivers and Compromises granted the Veteran's waiver of overpayment of educational benefits in the amounts of $67.09 and $3,684.00.  Fourth, there is nothing in the records to suggest that the Veteran's request of overpayment was not broad enough to cover all debt created by the three education overpayments.  Fifth, there is nothing in the record to suggest that the Veteran did not promptly and timely file a waiver of overpayment upon initial notification from VA that he could do so if faced with financial hardship.  Lastly, on November 2, 2010, the RO notified the Veteran by letter that his request for a waiver of his education debt was approved, without specifying a dollar amount.  

Affording the Veteran all reasonable doubt, the Board finds that his request for a waiver was received by VA within the 180-day period following his notification of indebtedness on February 18, 2010.  Accordingly, a communication requesting a waiver of the overpayment was timely filed.  38 U.S.C.A § 5107(b).



ORDER

The Veteran's request for a waiver of recovery of an overpayment of VA benefits in the amount of $3,000.00 was timely filed.  The appeal is granted to that extent only


REMAND

Having decided that the Veteran has submitted a timely waiver request, the Board finds that the appeal must be returned to the Agency of Original Jurisdiction (AOJ) so that a determination can be made as to whether a waiver of overpayment should be granted.  The issue of entitlement to waiver of recovery of overpayment of VA benefits in the amount of $3,000.00 is remanded for initial adjudication by the AOJ.  

Accordingly, the case is REMANDED for the following action:

1. Request from the Veteran an up-to-date financial status report listing all monthly income, monthly expenses, and assets (to include bank account information).

2. Thereafter, the Committee on Waivers and Compromises must adjudicate the Veteran's request for a waiver of recovery of overpayments in the amount of $3,000.00 with express consideration of the provisions of 38 C.F.R. §§ 1.962 , 1.963, 1.963(a), and 1.965(a), and each element of the equity and good conscience standard.  A formal, written record of the decision should be prepared and incorporated into the claims folder.

3. If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered. The Veteran should be given an opportunity to respond, and the case should be returned to the Board for appellate review as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


